 1   McGREGOR W. SCOTT
     United States Attorney
 2   DEBORAH LEE STACHEL
 3   Regional Chief Counsel, Region IX
     Social Security Administration
 4   MICHAEL K. MARRIOTT, CSBN 280890
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
 6          San Francisco, California 94105
            Telephone: (415) 977-8985
 7          Facsimile: (415) 744-0134
            E-Mail: Michael.Marriott@ssa.gov
 8
 9   Attorneys for Defendant

10                                     UNITED STATES DISTRICT COURT
11
                                      EASTERN DISTRICT OF CALIFORNIA
12
                                                   FRESNO DIVISION
13
     SERINA TERESA PURCELLA,                                  )    Civil No. 1:18-cv-01010-SKO
14
                                                              )
15            Plaintiff,                                      )    STIPULATION AND ORDER FOR A
                                                              )    SECOND EXTENSION OF TIME FOR
16                     v.                                     )    DEFENDANT TO FILE HER
17                                                            )    RESPONSIVE BRIEF
     ANDREW SAUL,                                             )
18   Commissioner of Social Security,1                        )    (Doc. 23)
                                                              )
19            Defendant.                                      )
20                                                            )

21
22            IT IS HEREBY STIPULATED by the parties, through their undersigned attorneys, and
23   with the approval of the Court, that Defendant shall have a second extension of time of 30 days
24   to file her responsive brief. Defendant respectfully requests this extension of time because of an
25
26
     1
27      On June 17, 2019, Andrew Saul became the Commissioner of the Social Security Administration. See
     https://www.ssa.gov/agency/commissioner.html (last visited by the court on June 20, 2019). He is therefore
28   substituted as the defendant in this action. See 42 U.S.C. § 405(g) (referring to the “Commissioner’s Answer”); 20
     C.F.R. § 422.210(d) (“the person holding the Office of the Commissioner shall, in his official capacity, be the proper
     defendant”).
                                                               1
 1   extremely heavy workload, including eleven other district court due within the next month, as
 2   well as two active Ninth Circuit cases at the merits briefing stage.
 3          The new due date for Defendant’s responsive brief will be Friday, August 9, 2019.
 4
 5
                                                   Respectfully submitted,
 6
 7   Date: July 10, 2019                           PENA & BROMBERG, ATTORNEYS AT LAW

 8                                         By:     /s/ Jonathan Omar Pena*
                                                   JONATHAN OMAR PENA
 9                                                 * By email authorization on July 10, 2019
10                                                 Attorney for Plaintiff

11
     Date: July 10, 2019                           McGREGOR W. SCOTT
12
                                                   United States Attorney
13
                                           By:     /s/ Michael K. Marriott
14                                                 MICHAEL K. MARRIOTT
                                                   Special Assistant United States Attorney
15
                                                   Attorneys for Defendant
16
17   Of Counsel
     Jeffrey Chen
18
     Assistant Regional Counsel
19   Social Security Administration
20
                                                  ORDER
21
22          The Court is in receipt of Defendant’s “Stipulation for a Second Extension of Time for

23   Defendant to file Her [Sic] Responsive Brief.” (Doc. 23.) Pursuant to parties’ “Stipulation for a

24   First Extension of Time for Defendant to File Her Responsive Brief” (Doc. 22), Defendant’s

25   response to Plaintiff’s Opening Brief was due July 10, 2019, the same day on which Defendant
26   filed the present second request for extension.
27          Requests for extension are governed by Rule 144 of the Local Rules of the United States
28   District Court, Eastern District of California (“Local Rules”). Local Rule 144(d) explains that

                                                       2
 1   “[r]equests for Court-approved extensions brought on the required filing date for the pleading or
 2   other document are looked upon with disfavor.” The parties are hereby ADMONISHED that any
 3   future requests for extensions of time shall be brought in advance of the required filing date and
 4   be supported by good cause under Fed. R. Civ. P. 16(b)(4). However, given defense counsel’s
 5   representations regarding his “extremely heavy workload” (see Doc. 23 at 1), and the fact that
 6
     Plaintiff consents to the request, the Court GRANTS the parties’ request for an extension.
 7
              IT IS HEREBY ORDERED that Defendant has until August 9, 2019, to file a response to
 8
     Plaintiff’s Opening Brief. All other dates in the Scheduling Order (Doc. 9) shall be extended
 9
     accordingly.
10
11
     IT IS SO ORDERED.
12
13   Dated:     July 11, 2019                                    /s/   Sheila K. Oberto            .
                                                         UNITED STATES MAGISTRATE JUDGE
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                     3
